Title: From Thomas Jefferson to James Barron, 20 March 1781
From: Jefferson, Thomas
To: Barron, James



Sir
In Council March 20th. 1781

Not having heard from Captn. Maxwell for a considerable Time we are become apprehensive he may have been taken by the Enemy in the execution of a Business put into his charge by the Executive. The Bearer goes express to find him if within the State, but if taken then to proceed with this to you. In this event I must desire your attendance at the Ship yard to have the public armed vessels fit for Service immediately, equipt, manned either by impressing or by Enlistment general or special, and joined to the private armed vessels in James River taken into public Service: the whole to be subject to the Orders of the Continental Commanding Officer; and as there is reason to apprehend the enemy intend should any opportunity offer to destroy the vessels and Stores which shall be remaining at the yard, I am to desire you will immediately withdraw the Thetis and other public vessels from thence and such Stores as are valuable up James River to some safe and proper place.
Both these Businesses should be executed with the greatest Dispatch. I shall be glad to be informed from time to time of the progress made in them. I am Sir Your &c,

T. J.

